                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION
                              AT LEXINGTON
TANYQUA LATRICE OLIVER,                     )
                                            )
       Plaintiff,                           )      Case No. 5:20-cv-107-HRW
                                            )
v.                                          )
                                            )     MEMORANDUM OPINION
JUDGE ERNESTO SCORSONE,                     )         AND ORDER
                                            )
       Defendant.                           )

                                 *** *** *** ***
      Tanyqua Latrice Oliver is a resident of Cincinnati, Ohio. Proceeding without

a lawyer, Oliver filed a civil rights complaint in which she names Fayette County

Circuit Court Judge Ernesto Scorsone as the only defendant. [D. E. No. 1]. Oliver

also filed a motion for leave to proceed in forma pauperis. [D. E. No. 2].

      As an initial matter, the Court will grant Oliver’s fee motion and allow her to

proceed as a pauper. That is because the financial information Oliver has provided

indicates that she is on public assistance and currently lacks sufficient assets or

income to pay the filing and administrative fees in this case.

      That said, the Court has conducted an initial review of Oliver’s complaint

pursuant to 28 U.S.C. § 1915(e)(2), and it will dismiss her pleading. That is because

Oliver’s submission is frivolous and otherwise fails to state a claim upon which relief

may be granted. After all, as best as the Court can tell, Oliver is simply alleging that
she has an ongoing criminal case in state court and that presiding Judge Scorsone

will not allow her to use her personal electronic device to broadcast her hearings on

her social media pages. [See D. E. No. 1 at 3-5]. Oliver suggests that this means

that Judge Scorsone is involved in a conspiracy to violate her rights under the First,

Seventh, and Fourteenth Amendments to the United States Constitution, as well as

her rights under certain state statutory provisions. [see id. at 4-9]. Oliver, however,

has not clearly explained how the Judge’s alleged conduct, even if true, runs afoul

of her free speech rights, right to a trial by jury, due process rights, or her other

constitutional or statutory rights. In sum, while the Court has fully reviewed Oliver’s

submission, her allegations are simply not enough to survive this Court’s initial

screening.

      Accordingly, it is ORDERED that:

      1. Oliver’s motion for leave to proceed in forma pauperis [D. E. No. 2] is

          GRANTED and payment of the filing and administrative fees is

          WAIVED.

      2. That said, Oliver’s complaint [D. E. No. 1] is DISMISSED.

      3. This action is STRICKEN from the Court’s docket.

      4. The Court will enter a corresponding Judgment.

      This 24th day of March, 2020.




                                          2
